                                                                                                          1   GEORGE GOST (SBN 166475)
                                                                                                              HEMAR, ROUSSO & HEALD, LLP
                                                                                                          2   15910 Ventura Boulevard
                                                                                                              12th Floor
                                                                                                          3   Encino, CA 91436
                                                                                                              Tel: (818) 501-3800
                                                                                                          4   Fax: (818) 501-2985
                                                                                                          5   Attorneys for SMS Financial J, LLC
                                                                                                          6
                                                                                                          7
                                                                                                          8                            UNITED STATES DISTRICT COURT
                                                                                                          9           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                                         10
HEMAR, ROUSSO & HEALD, LLP




                                                                                                         11   SMS FINANCIAL J. LLC,                             Case No: 2:16-mc-00140-TLN-AC
                             15910 VENTURA BOULEV ARD, 12TH FLOOR




                                                                                                         12                          Plaintiff,                  ORDER TO CONTINUE HEARING
                                                                    ENCINO , CA 91436




                                                                                                         13   v.
                                                                                        (818) 501-3800




                                                                                                                                                Date: March 21, 2019
                                                                                                         14   GATES CONCRETE CONSTRUCTION, INC. Time: 10:00 a.m.
                                                                                                                                                Courtroom: 2
                                                                                                         15                   Judgment Debtor
                                                                                                         16
                                                                                                         17
                                                                                                         18         Pursuant to the Stipulation by and between the parties for a continued date for the

                                                                                                         19   Motion to Vacate Default Judgment and Judgment Debtor’s Examination of Cassandra Gates,

                                                                                                         20   CEO of GATES CONCRETE CONTSRUCTION, INC, and for good cause appearing

                                                                                                         21   thereon; the Motion to Vacate Default Judgment and Judgment Debtor’s Examination of

                                                                                                         22   Cassandra Gates, CEO of GATES CONCRETE CONTSRUCTION, INC. will be continued to

                                                                                                         23   April 18, 2019.

                                                                                                         24         IT IS SO ORDERED.

                                                                                                         25   Dated: March 7, 2019

                                                                                                         26
                                                                                                         27
                                                                                                                                             Troy L. Nunley
                                                                                                         28                                  United States District Judge

                                                                                                                                                             1
                                                                                                                                                  ORDER TO CONTINUE HEARING
